DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.
Applicant’s election of species A and D in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant states that claims 1-7 are readable on Specie A and claims 1-5 and 8-11 are readable on Specie D and therefore claims 1-5 are elected as being applicable to both elected Species A and D.
Claim Interpretation
The examiner interprets the recitation “lead-free” to be met by a lead content of 0.1 wt% or less as taught by the specification [0014, instant spec].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites an upper limit for nickel content of 3.5 wt%, claim 2 is dependent upon claim 1 however recites an upper limit for nickel content of 3.7 wt% and thus does not further limit the subject matter of claim 1 but rather recites an alternative composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of examination the examiner shall treat claim 2 as having a nickel upper limit of 3.5 wt%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gummert et al. (US 2016/0348215 A1) herein Gummert, in view of Oishi et al. (US 2016/0201180 A1) herein Oishi.
Regarding claims 1-5, Gummert discloses a brass alloy [0026, Gummert], which the examiner submits meets the limitation of a Cu-Zn base alloy, with a copper composition shown below in Table 1 [0018, Gummert].  Gummert does not specify the use of phosphorus in the alloy however the examiner submits that the addition of phosphorus would have been obvious in view of Oishi.  Oishi teaches the use of a Cu-Zn alloy, brass, [0001, Oishi] wherein phosphorus is added in an amount of 0.003-0.09 mass% in order to improve stress relaxation characteristics, lower sensitivity for stress corrosion cracking, improving color fastness, and improve punchability of the alloy [0079-0082, Oishi].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.003-0.09 mass% phosphorus in the brass alloy of Gummert in order to improve stress relaxation characteristics, lower sensitivity for stress corrosion cracking, improving color fastness, and improve punchability of the alloy in view of Oishi.  The examiner notes that the overlap of the alloy composition of the instant claims and of Gummert modified by Oishi is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that Gummert modified by Oishi does not disclose requiring any other elements and so meets the limitation of the term “consisting”.  See MPEP 2111.03(II).  The examiner notes that Gummert specifies that unavoidable contaminants should preferably be minimized [0020, Gummert].
Table 1

Instant claims composition, wt%
Gummert composition, wt% [0018]
Cu
58-64 (claim 1)
59.5-61 (claim 2)
54-65
Fe
0.4-1.4 (claim 1)
0.4-1.1 (claim 2)
0.6-1.1 (claim 3)
0.1-1.5
Mn
0.4-2.3 (claim 1)
0.4-1.1 (claim 2)
0.6-1.0 (claim 3)
≤1.5
Ni
1.5-3.5 (claim 1)
2.5-3.7 (claim 2)
2.6-3.3 (claim 3)
2.0-4.0
Al
0.1-4.4 (claim 1)
3.3-4.2 (claim 2)
3.5-4.1 (claim 3)
2.5-5.0
Si
0.5-1.8 (claim 1)
1.0-1.8 (claim 2)
1.1-1.7 (claim 3)
1.0-3.0
P
0.03-0.1 (claim 1, 4)
0.05-0.08 (claim 5)
Not specified
Sn
Up to 0.25 (claim 1, 4)
≤1.5
Pb
Up to 0.1 (claim 1)
≤0.8
Cr
Up to 0.035 (claim 1)
≤1.5
Zn and impurities
Balance (claim 1)
Up to 0.05 per impurity (claim 1)
Up to 0.15 total impurities (claim 1)
Remainder
Up to 0.5 per impurity [0020]
Up to 1.5 total impurities [0020]


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,427,890 in view of Oishi et al. (US 2016/0201180 A1) herein Oishi in further view of Gummert et al. (US 2016/0348215 A1) herein Gummert.  Claim 1 of the 11,427,890 discloses a copper alloy with a composition that overlaps with the instantly claimed alloy composition as shown below in Table 2, except for not disclosing the use of phosphorus or a specific impurity amount, however the examiner submits the use of phosphorus would have been obvious in view of Oishi and the impurity amount would have been obvious in view of Gummert.  Oishi teaches the use of a Cu-Zn alloy, brass, [0001, Oishi] wherein phosphorus is added in an amount of 0.003-0.09 mass% in order to improve stress relaxation characteristics, lower sensitivity for stress corrosion cracking, improving color fastness, and improve punchability of the alloy [0079-0082, Oishi].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.003-0.09 mass% phosphorus in the alloy of 11,427,890 in order to improve stress relaxation characteristics, lower sensitivity for stress corrosion cracking, improving color fastness, and improve punchability of the alloy in view of Oishi.  Gummert discloses a copper alloys wherein unavoidable contaminants are limited to 0.5 wt% or less each and a sum of contaminants is limited to 1.5 wt% or less and preferably minimized [0020, Gummert].  The examiner submits the range of contaminants of Gummert would have been obvious to use for the impurity ranges of US 11,427,890 B2 as an art-recognized equivalent of impurity ranges.  See MPEP 2144.06(II).  The examiner notes that the overlap of the alloy composition of the instant claims and of 11,427,890 modified by Oishi and Gummert is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2

Instant claims composition, wt%
US 11,427,890 B2, wt% [claim 1]
Cu
58-64 (claim 1)
59.5-61 (claim 2)
54-65
Fe
0.4-1.4 (claim 1)
0.4-1.1 (claim 2)
0.6-1.1 (claim 3)
0.1-1.5
Mn
0.4-2.3 (claim 1)
0.4-1.1 (claim 2)
0.6-1.0 (claim 3)
≤1.5
Ni
1.5-3.5 (claim 1)
2.5-3.7 (claim 2)
2.6-3.3 (claim 3)
2.0-4.0
Al
0.1-4.4 (claim 1)
3.3-4.2 (claim 2)
3.5-4.1 (claim 3)
2.5-5.0
Si
0.5-1.8 (claim 1)
1.0-1.8 (claim 2)
1.1-1.7 (claim 3)
1.0-3.0
P
0.03-0.1 (claim 1, 4)
0.05-0.08 (claim 5)
Not specified
Sn
Up to 0.25 (claim 1, 4)
≤1.5
Pb
Up to 0.1 (claim 1)
≤0.1
Cr
Up to 0.035 (claim 1)
≤1.5
Zn and impurities
Balance (claim 1)
Up to 0.05 per impurity (claim 1)
Up to 0.15 total impurities (claim 1)
Remainder


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734